DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 17-20, in the reply filed on 10/03/2022 is acknowledged.  Claims 9-16 are withdrawn from consideration.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MEMORY CHIP, MEMORY CONTROLLER AND OPERATION OF METHOD OF SWAP MODE ON PINS.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,644,084 to Park (hereafter Park).
Regarding independent claim 1, Park teaches a memory chip comprising: 
a plurality of pins (FIG. 3: memory device 2200 with pins IO1 and IO2); and 
an interface circuit (FIG. 4: IO path swap unit 2210) configured to receive a swap command set from a memory controller through the plurality of pins, obtain a swap command (FIG. 4: signal CTRL1) and a swap address (received reference data, see 6:51-67) from the swap command set, generate a swap enable signal based on the swap command and the swap address (FIG. 4: signal SEL), and swap and output a data signal according to the swap enable signal (see FIG. 4).
Regarding dependent claim 6, Park teaches wherein the swap command and the swap address are obtained between a time when the memory chip receives a power up command and a time when the memory chip receives a reset command or obtained after the time when the memory chip receives the reset command (see 6:62-7:5).
Regarding dependent claim 7, Park teaches wherein the interface circuit comprises: a plurality of multiplexers respectively connected to the plurality of pins to receive the data signal and the swap command set (FIG. 4: SW1 and SW2); and a swap decision circuit (FIG. 4: swap control circuit 2212) configured to receive the swap command set, generate the swap enable signal based on the swap address, and provide the swap enable signal to the plurality of multiplexers as a selection signal, and wherein data output through the plurality of multiplexers is forward data or swapped data .
Regarding dependent claim 8, Park teaches wherein the plurality of pins comprise first and second pins, wherein the data signal comprises first and second signals, wherein the plurality of multiplexers comprise first and second multiplexers, wherein the first multiplexer is connected to first and second pins to receive first and second signals, wherein the second multiplexer is connected to the second and first pins to receive the second and first signals, and wherein the first and second multiplexers are configured to output the first and second signals, respectively, or output the second and first signals, respectively, according to the swap enable signal (see FIG. 4 for details).
Regarding independent claim 17, Park teaches an operating method of a memory chip comprising a plurality of pins (FIG. 3: memory device 2200 with pins IO1 and IO2), the operating method comprising: 
receiving a swap command set through the plurality of pins (FIG. 4: comprising signal CTRL1 and received reference data, see 6:51-67); 
obtaining a swap command (signal CTRL1) and a swap address (received reference data) from the swap command set; 
generating a swap enable signal based on the swap command and the swap address (FIG. 4: signal SEL); and 
swapping and outputting a data signal through the plurality of pins according to the swap enable signal (as shown in FIG. 4).

Allowable Subject Matter
Claims 2-5, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claims 2-5: wherein each of the swap command and the swap address comprises a palindrome.
With respect to dependent claims 18-20: wherein the plurality of pins comprise a swap mode pin, wherein the receiving of the swap command set comprises receiving a first signal determining a swap mode of the memory chip through the swap mode pin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 29, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824